Press Release Source: Stellar Pharmaceuticals Inc. Stellar Pharmaceuticals Reports Third Quarter 2010 Financial Results LONDON, ONTARIO — November 9, 2010 Stellar Pharmaceuticals Inc. (OTCBB:SLXCF) ("Stellar" or "the Company"), a Canadian pharmaceutical developer and marketer of high quality, cost-effective products for select health care markets, today announced financial results for the quarter ended September 30, 2010.In this press release, all dollar amounts are expressed in Canadian currency rounded to the nearest hundredth. These results are reported in accordance with United States generally accepted accounting principles (U.S. GAAP). For the three-month period ended September 30, 2010, Stellar's total revenues from all sources were $2,236,900 as compared to $826,900 in the same period in 2009.The Company noted that total revenues in for the third quarter of 2010, were positively impacted by a milestone payment from Watson Pharma, Inc. of $1,345,200 related to the issuance of the Company’s Uracyst® high-dose patent in the United States.With respect to product sales, the Company experienced solid growth for all products in the Canadian market as well as strong growth for Uracyst® in international markets.International NeoVisc® sales, however, declined primarily as a result of a negative economic situation in Eastern Europe.Stellar’s net profit for the three-month period ended September 30, 2010 was $1,380,800.This result compares to a profit of $25,900 that was generated in the same period in 2009. Stellar ended the quarter in a strong financial position, with no debt and working capital of $4,599,100.This amount does not include the gross proceeds of US$1,000,000 from a non-brokered private placement of 1,000,000 Units of the Company that was completed in October 2010.Each unit consists of one Common Share and warrants to purchase up to 1,500,000 additional Common Shares. Peter Riehl, Stellar's President and Chief Executive Officer, commented, "We entered 2010 with a strong focus on building Canadian sales and expanding global partnerships for our two lead products, Uracyst® and NeoVisc®.By virtually any measure that focus has delivered improved operating performance over the previous year.Now, as we move through the fourth quarter, we will continue to execute our growth strategy while carefully managing our expenses.” About Stellar Pharmaceuticals Inc. Stellar has developed and is marketing direct in Canada and in countries around the world through out-license agreements two products based on its core polysaccharide technology: NeoVisc®, for the treatment of osteoarthritis; and Uracyst®, its patented technology for treatment of interstitial cystitis/painful bladder syndrome, an inflammatory disease of the urinary bladder wall. Stellar also has in-licensing agreement for the distribution and sale of NMP22® BladderChek®, a proteomics-based diagnostic test for the diagnosis and monitoring of bladder cancer. For more information, please visit the company's website at www.stellarpharma.com. Stellar Q3 2010 Results Page 2 of 5 Forward-Looking Statements This press release contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Readers are cautioned not to place undue reliance on these forward-looking statements. Actual results may differ materially from those indicated by these forward-looking statements as a result of risks and uncertainties impacting the Company's business including increased competition; the ability of the Company to expand its operations, to attract and retain qualified professionals, technological obsolescence; general economic conditions; and other risks detailed from time to time in the Company's filings. CONTACTS: Company Contact Investor Contact Peter Riehl Stephen Kilmer President & CEO President Stellar Pharmaceuticals Inc.
